Hall, Justice.
[Whifctendale made an assignment to Wright, for the benefit of creditors, giving certain preferences. Among the preferred debts was anote for $2,000 held by Damish, *829on which suit was brought. The assignee had made payments on the note, reducing it to ,$1,216.20. Damish brought suit against the assignee for that amount as money had and received by the assignees for plaintiff’s use. Wright set up these facts in his defence, and that he had received notice from Whittendale to defend the suit on the note, as it was claimed that nothing was due thereon. The case was submitted to the court, without a jury, on an agreed statement of facts. He rendered judgment in favor of the plaintiff “ against the defendant, Stephen B. Wright, as assignee of Christopher Whittendale,” for the principal sued for, with interest thereon. Defendant excepted.]